DETAILED ACTION
This Action is a response to the Request for Continued Examination received 8 September 2022. Claims 1 and 11 are amended; no claims are canceled or newly added. Claims 1-20 remain pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 September 2022 has been entered.
 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Claim Objections
Claims 1 and 11 are objected to because of the following informalities: at claim 1, line 4, “a memory that stores industry standard” should be modified to “a memory that stores an industry standard” or “a memory that stores one or more industry standards;” at claim 1, line 16, “a Security Metrics” should be modified to “a Security Metrics process.” Similar language is found in claim 11.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-8, 11 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al., U.S. 2020/0218533 A1 (hereinafter referred to as “Sharma”) and Raju et al., U.S. 9,110,770 B1 (hereinafter referred to as “Raju”) in view of Dixon, Mark, U.S. 2011/0022551 A1 (hereinafter referred to as “Dixon”) and Sturtevant et al., U.S. 2017/0235569 A1 (hereinafter referred to as “Sturtevant”), and in further view of Goetsch, Kelly, U.S. 2014/0157239 A1 (hereinafter referred to as “Goetsch”) and Kimball et al., U.S. 11,042,369 B1 (hereinafter referred to as “Kimball”).

Regarding claim 1, Sharma teaches: A system that implements a code audit tool (Sharma, e.g., ¶1, “methods and systems … for publishing code if and only if the code meets a certain level of quality …”), the system comprising: 
an interactive user interface that interacts with one or more users through a communication network (Sharma, e.g., FIG. 5, I/O interface 960 interacting with external devices 970; see also, e.g., ¶90, describing external devices as including a display and other devices enabling a user to interact with one or more other computing devices); 
a memory component that stores industry standard for software development (Sharma, e.g., FIG. 5, memory 910; see also, e.g., ¶40, “A library of so-called coding ‘anti-patterns’ may be established …” and ¶88, disclosing that the memory may store program modules configured to carry out the functions in the disclosure); and 
a computer processor, coupled to the interactive user interface and the memory component and is programmed to perform (Sharma, e.g., FIG. 5, processing unit 900): 
identifying, via an electronic input, a file that comprises a set of code (Sharma, e.g., ¶13, “central repository 100 receives source code and/or unit tests from one or more developers’ computers …”); 
retrieving, from the file, the set of code (Sharma, e.g., ¶39, “code may also be actively analyzed at the central repository 100 using textual or logical analysis of the code …”); 
analyzing the set of code by invoking an optimal series of processes comprising: an Algorithmic Complexities process (Sharma, e.g., ¶¶53, 75, “Factors which may have a unique fitness score or may be combined with other elements to produce a fitness score encompassing multiple factors may include … Resource utilization by the code …” Examiner’s note: the Specification provides “Algorithmic Complexities may be used to determine the amount of compute resources required to execute a particular block of code …” (Spec. at ¶59)1); … an Anti-Pattern Implementations process (Sharma, e.g., ¶¶40-41, 58, “instances of those anti-patterns identified in the code … logical analysis may be performed on the code to determine nonsensical coding practices …”); … a Dependency Mappings process (Sharma, e.g., ¶48, “quick analysis of the current readiness of the code for publication. The GUI may depict, among other data points: … a dependency tree of libraries, languages, or other features needed for the full application to be executed … a list of databases, external APIs, or other external/remote dependencies of the code …”); a Runtime Metrics process (Sharma, e.g., ¶48, “quick analysis of the current readiness of the code for publication. The GUI may depict, among other data points: … CPU, disk, network, or other resource usages of the application …”); a Testing Metrics process (Sharma, e.g., ¶44, “A data structure may be created (Step 220) to store information related to the active analysis … as well as additional information that may be generated about the application during use by a testing server 110 executing the code”); and a Security Metrics (Sharma, e.g., ¶39, “code may also be actively analyzed … search might be performed to see if the username or password of any developer occurs in the code, as hardcoded security credentials may represent a security risk …”); 
generating a code health determination based on the optimal series of processes prior to deployment of the set of code (Sharma, e.g., ¶52, “fitness scores may be generated (Step 400) for a number of dimensions of the code. Each fitness score may be a binary ‘ready/not ready,’ or multiple states … or may involve a quantified number. Ultimately, the fitness scores may be combined to produce an overall application fitness score …”); 
generating, via the interactive user interface, a standardized output based on the optimal series of processes (Sharma, e.g., ¶¶48-49, “an administrator may be able to request a graphical user interface (GUI) to be generated that allows for quick analysis of the current readiness of the code for publication. The GUI may depict, among other data points … GUI may also visualize how each of these factors affect an overall application fitness score …”),
the standardized output further comprising identification of one or more dimensions of the set of code for improvement (Sharma, e.g., ¶48, “The GUI may also visualize how each of these factors affect an overall application fitness score …” See also, e.g., ¶52, “… fitness scores may be generated (Step 400) for a number of dimension of the code. Each fitness score may be a binary ‘ready/not ready,’ or multiple states (such as green light, yellow caution, or red light) …”) …
Sharma does not more particularly teach that the standardized output further comprises an identification of one or more dimensions of the code for improvement and one or more code suggestions for each of the dimensions, wherein the suggestions are directed toward an operational dimension of the code, indicating an improvement expected from implementing the suggestions, and receiving an input responsive to the suggestions. However, Raju does teach: generating, via the interactive user interface, a standardized output based on the optimal series of processes (Raju, e.g., 13:21-26, “In addition to using a checklist to determine the quality of the code 312, the development service may inform the merchant of the quality. For example, the development service 314 may display, by way of a user interface, the grade of the code on the computing device …”), 
the standardized output further comprising identification of one or more dimensions of the set of code for improvement (Raju, e.g., 13:30-37, “the development service 314 may analyze how each portion of the code 312 meets or fails certain considered criteria based on corresponding rules. The development service 314 may flag a portion of the code that may fail a specific criterion as a candidate for change …”), and 
one or more code suggestions and recommended changes for each of the identified one or more dimensions (Raju, e.g., 13:26-30, “development service 314 may display … a recommendation for code changes that may improve the development quality. The recommendation may include a description of the changes and the projected improvement in the development quality …” Examiner’s note: the phrase “one or more code suggestions and recommended changes” is interpreted to have a broadest reasonable interpretation such that an inclusion of “one or more” items of a group of “code suggestions and recommended changes” would be sufficient to teach the limitation. For example, the Specification provides “If the code health is below a predetermined threshold … An explanation of where and how the code failed … may be provided. In addition, suggestions and/or action items may be identified” (see Spec. at ¶42). Further, “The selected file may be shown in detail … Suggestions may be generated and provided. For example, suggestions may provide steps or recommendations to resolve an issue …” (see Spec. at ¶56). This latter portion refers to FIG. 6, wherein a single code change suggestion is provided to the user at element 622. Accordingly, one recommended change to the source code may comprise “one or more code suggestions and recommended changes”), 
wherein the one or more code suggestions and recommended changes to be implemented prior to deployment are directed to an operational dimension of the set of code (Raju, e.g., 13:38-51, “code 312 may include a portion that calls a deprecated version of an API … using the deprecated version may lower the development quality … development service 314 may also re-apply the checklist to a copy of the code 312 that uses the prior API version to determine what development quality may result. Based on this analysis, the development service 314 may notify the merchant of the use of the deprecated API version, identify the proper API version, and described the impact to the development quality if the code 312 is updated …” Examiner’s note: the Specification does not specifically define (or even use) the term “operational dimension,” but regularly uses the term dimension and software dimension, to include examples such as algorithmic complexities, software sizing, anti-pattern implementation, maintainability, dependency mappings, runtime metrics, testing metrics, and security metrics (see, e.g., Spec. at ¶42). The purpose of the invention is to utilize the code audit tool, including an analysis of the code in the indicated dimensions, in order to produce “resulting code [that] may be efficient, optimal, secure and maintainable” (see Spec. at ¶28). That is, each dimension is “operational” in that it impacts the operation of the code and/or the deployment. The example provided in Raju can be interpreted as impacting at least the dependency mappings dimension, and a fix to the code may improve development quality. Examiner further notes that the implementation of the recommendation occurs prior to deployment, as it occurs during the development phase, wherein code may be audited and modified prior to submission to a validation and/or deployment phase which occur later (see, e.g., Raju at FIG. 3, wherein the analysis cited in this portion of the rejection is the SDK 310 implementing the development service 314 on code 312)); [[and]] 
receiving … at least one input responsive to the one or more code suggestions and recommended changes to improve the code health determination (Raju, e.g., 5:64-6:28, “In turn, the merchant 132A may modify and re-submit the code, now at a higher development quality …”); and
receiving an expected improvement value for the one or more code suggestions prior to implementation thereof (Raju, e.g., 13:26-30, “development service 314 may display … a recommendation for code changes that may improve the development quality. The recommendation may include a description of the changes and the projected improvement in the development quality …”) for the purpose of providing a developer information regarding quality of submitted code and additional information regarding recommended code changes that can be made to raise the quality of the code, and permitting the developer to perform actions in response to the changes and the additional information (Raju, ibid.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for evaluating code for production readiness as taught by Sharma to provide that the standardized output further comprises an identification of one or more dimensions of the code for improvement and one or more code suggestions for each of the dimension, wherein the suggestions are directed toward an operational dimension of the code, indicating an improvement expected from implementing the suggestions, and receiving an input responsive to the suggestions because the disclosure of Raju shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for evaluating code quality to provide that the standardized output further comprises an identification of one or more dimensions of the code for improvement and one or more code suggestions for each of the dimension, wherein the suggestions are directed toward an operational dimension of the code, indicating an improvement expected from implementing the suggestions, and receiving an input responsive to the suggestions for the purpose of providing a developer information regarding quality of submitted code and additional information regarding recommended code changes that can be made to raise the quality of the code, and permitting the developer to perform actions in response to the changes and the additional information (Raju, Id.).
Sharma in view of Raju does not more particularly teach that the code analysis further comprises a software sizing metrics process. However, Dixon does teach: a Software Sizing Metrics process (Dixon, e.g., ¶63, “for each file a total of 228 source metrics were collected, 33 metrics were general source metrics, such as … classic McCabe and Halstead complexity measures …” Examiner’s note: Spec. ¶63 describes Halstead metrics as identifying the number of distinct operators and operands) for the purpose of utilizing algorithms to determine code size based on complexity measures (Dixon, e.g., ¶63).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for evaluating code for production readiness as taught by Sharma in view of Raju to provide that the code analysis further comprises a software sizing metrics process because the disclosure of Dixon shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for evaluating code quality to provide that the code analysis further comprises a software sizing metrics process for the purpose of utilizing algorithms to determine code size based on complexity measures (Dixon, Id.).
Sharma in view of Raju and Dixon does not more particularly teach that the code analysis further comprises a maintainability metrics process. However, Sturtevant does teach: a Maintainability Metrics process (Sturtevant, e.g., ¶2, “present application generally relates to methods and systems for analysis of software codebases and, more particularly, to an interrelated set of tools and methods for (1) measuring the relationship between source code attributes (such as code quality …) and software economics/business outcome metrics … (2) using this information to project or estimate the level of technical debt in a software codebase …” See also, e.g., ¶88, “(3) Dynamic code analysis can be used to extract runtime behavior …” Examiner’s note: the Specification provides that the “code audit tool may also estimate technical debt by considering runtime metrics …,” indicating that technical debt may be considered in calculating maintainability metrics, and that such may be evaluated using analysis of runtime behavior. See also claim 6, which further details the Maintainability Metrics process) for the purpose of evaluating a source codebase across a variety of metrics, such as runtime behavior, in order to estimate technical debt (Sturtevant, ibid.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for evaluating code for production readiness as taught by Sharma in view of Raju and Dixon to provide that the code analysis further comprises a maintainability metrics process because the disclosure of Sturtevant shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for evaluating code quality to provide that the code analysis further comprises a maintainability metrics process for the purpose of evaluating a source codebase across a variety of metrics, such as runtime behavior, in order to estimate technical debt (Sturtevant, Id.).
Sharma and Raju in view of Dixon and Sturtevant do not more particularly teach receiving a selection of a dimension of the set of code and automatically retrieving a file directory corresponding to the selected dimension. However, Goetsch does teach: receiving a selection of a dimension of the set of code among the one or more dimensions of the set of code (Goetsch, e.g., FIG. 9, elements 900, 902 and 904, and ¶45, “an interactive code quality report including issue details selected by issue priority and frequency … Using either the priority 902 or frequency 904 list, a rule can be selected to present a more detailed view 906 of the selected rule …” Examiner’s note: a rule is analogous to a dimension of the code, wherein a dimension is an attribute or quality impacting the health or quality of the code (i.e., as claimed, including runtime metrics, complexity, maintainability, etc., and see also Spec. at ¶57, “Collectively, these dimensions, in various combinations, may provide accurate and granular code insights”));
automatically retrieving a file directory corresponding to the selected dimension of the set of code in response to receiving the selection of the dimension (Goetsch, e.g., FIG. 9, elements 906 and 908, and ¶45, “the AddEmptyString rule has been selected. The detailed view 906 of AddEmptyString shows the location of violations 908 … detailed view 906 can include … a message describing the violation, a description 916 describing the rule, and a code example 918 illustrating proper and improper coding.” Examiner’s note: by indicating the location of a violation related to a particular rule, wherein the location comprises a file in a particular directory, the directory is “retrieved” for presentation to the user. In an example where multiple violations of the selected rule would be displayed, so would a plurality of files in one or more directories) for the purpose of integrating a plurality of code quality analysis tools and integrating quality checks associated with a plurality of metrics into a resulting quality report, and especially wherein the reports are deliverable at a high degree of granularity (Goetsch, e.g., ¶¶21-23).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for evaluating code for production readiness as taught by Sharma and Raju in view of Dixon and Sturtevant to provide for receiving a selection of a dimension of the set of code and automatically retrieving a file directory corresponding to the selected dimension because the disclosure of Goetsch shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for evaluating code quality to provide for receiving a selection of a dimension of the set of code and automatically retrieving a file directory corresponding to the selected dimension for the purpose of integrating a plurality of code quality analysis tools and integrating quality checks associated with a plurality of metrics into a resulting quality report, and especially wherein the reports are deliverable at a high degree of granularity (Goetsch, Id.).
Sharma and Raju in view of Dixon, Sturtevant and Goetsch do not more particularly teach that receiving an input responsive to the one or more code suggestions is performed in response to selection of a dimension of the set of code. However, Kimball does teach: [receiving], in response to the selection of the dimension of the set of code, [at least one input responsive to the one or more code suggestions and recommended changes to improve the code health determination] (Kimball, e.g., FIGs. 8A-8B and 18:59-19:14, “FIGS. 8A-8B illustrate graphical user interfaces for identifying code violations and configuring refactoring goals … GUI 800A may display the list of code violations … Each item in the list may be a warning describing how the source code violates the proper coding patterns … user may be able to select one or more warnings to address the corresponding code violations by interacting with the GUI 800A. The GUI 800B may display the refactoring goals of source code for the user to select … menu 822 may comprise different refactoring goals/options to correct the code violations …” See also, e.g., FIG. 9A, and 19:15-38, “GUI 900A may comprise the original source code 902 and the refactoring options 904 … options 904 may include an indication of a particular code violation and suggested changes … user may select to implement one or more suggested refactoring options by interacting with the refactoring options.” Examiner’s note: violations, which have categories, are comparable to the dimensions, as they are groupings / descriptions of particular violations impacting code quality or efficiency, consistent with the Specification at ¶28 as discussed above) for the purpose of providing to a user an indication of the means by which a particular source code being analyzed fails to meet a plurality of source code efficiency and style rules, means for selecting one or more rules or violations, and providing to the user an interface displaying where the violations occur in code, and upon a user selection of one or more violation records, providing to the user an open view of the source code file with one or more refactoring suggestions that may be implemented in the code (Kimball, e.g., 5:13-33).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for evaluating code for production readiness as taught by Sharma and Raju in view of Dixon, Sturtevant and Goetsch to provide that receiving an input responsive to the one or more code suggestions is performed in response to selection of a dimension of the set of code because the disclosure of Kimball shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for evaluating code quality to provide that receiving an input responsive to the one or more code suggestions is performed in response to selection of a dimension of the set of code for the purpose of providing to a user an indication of the means by which a particular source code being analyzed fails to meet a plurality of source code efficiency and style rules, means for selecting one or more rules or violations, and providing to the user an interface displaying where the violations occur in code, and upon a user selection of one or more violation records, providing to the user an open view of the source code file with one or more refactoring suggestions that may be implemented in the code (Kimball, Id.).
Explanatory note: Examiner further more specifically points out that Goetsch permits the user to select a particular category of rule violation, and upon selection report to the user each location of where the violation occurs (i.e. the source code file including directory information), as well as recommendations for fixing it. Kimball provides similar functionality, allowing the user to review all violations, sorted by error type, and wherein the display provides location information regarding the violation. Kimball extends this functionality by permitting the user to select a specific violation in order to open a source editor window in the IDE in which the error is displayed, and one or more suggestions for refactoring the code is provided. That is, the user may provide input related to the suggestions indirectly in response to selecting the source code dimension (select dimension -> show violations -> link to specific file with specific violation -> file window includes suggestions the user may accept). 

Claim 11 is rejected for the reasons given in the rejection of claim 1 above. Examiner notes that with respect to claim 11, Sharma further teaches: A method that implements a code audit tool (Sharma, e.g., ¶5, “Disclosed herein is a method of software version management … determining a total application fitness score …”).

Regarding claim 3, the rejection of claim 1 is incorporated, and Sharma further teaches: wherein the Algorithmic Complexities process determines an amount of compute resources required to execute at least a portion of the set of code (Sharma, e.g., ¶¶53, 75, “Factors which may have a unique fitness score or may be combined with other elements to produce a fitness score encompassing multiple factors may include … Resource utilization by the code …”).

Regarding claim 4, the rejection of claim 1 is incorporated, and Dixon further teaches: wherein the Software Sizing Metrics process identifies a number of distinct operators and operands associated with the set of code (Dixon, e.g., ¶63, “for each file a total of 228 source metrics were collected, 33 metrics were general source metrics, such as … classic McCabe and Halstead complexity measures …” Examiner’s note: Spec. ¶63 describes Halstead metrics as identifying the number of distinct operators and operands).

Regarding claim 5, the rejection of claim 1 is incorporated, and Sharma further teaches: wherein the Anti-Pattern Implementations process identifies one or more violations in recommended coding conventions (Sharma, e.g., ¶¶40-41, 58, “instances of those anti-patterns identified in the code … logical analysis may be performed on the code to determine nonsensical coding practices …”).

Regarding claim 6, the rejection of claim 1 is incorporated, and Sturtevant further teaches: wherein the Maintainability Metrics process estimates technical debt based on one or more runtime metrics (Sturtevant, e.g., ¶2, “present application generally relates to methods and systems for analysis of software codebases and, more particularly, to an interrelated set of tools and methods for (1) measuring the relationship between source code attributes (such as code quality …) and software economics/business outcome metrics … (2) using this information to project or estimate the level of technical debt in a software codebase …” See also, e.g., ¶88, “(3) Dynamic code analysis can be used to extract runtime behavior …”).

Regarding claim 7, the rejection of claim 1 is incorporated, and Sharma further teaches: wherein the Dependency Mappings process analyzes dependencies on computer resources and coding resources (Sharma, e.g., ¶48, “quick analysis of the current readiness of the code for publication. The GUI may depict, among other data points: … a dependency tree of libraries, languages, or other features needed for the full application to be executed … a list of databases, external APIs, or other external/remote dependencies of the code …”).

Regarding claim 8, the rejection of claim 1 is incorporated, and Sharma further teaches: wherein the Runtime Metrics process indicates behavior and performance of at least a portion of the set of code (Sharma, e.g., ¶48, “quick analysis of the current readiness of the code for publication. The GUI may depict, among other data points: … CPU, disk, network, or other resource usages of the application …” Examiner’s note: CPU, disk, network, or other resource usages comprise both behavior of code (i.e., efficient or inefficient code) as well as performance in terms of resource consumption).

Claims 13-18 are rejected for the reasons given in the rejections of claims 3-8 above.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma and Raju in view of Dixon, Sturtevant and Goetsch, and in further view of Kimball and Deng et al., U.S. 11,175,897 B1 (hereinafter referred to as “Deng”).
Regarding claim 2, the rejection of claim 1 is incorporated, but Sharma and Raju in view of Dixon, Sturtevant, Goetsch and Kimball do not more particularly teach that the set of code is Python code. However, Deng does teach: wherein the set of code is Python code (Deng, e.g., 2:46-56, “mechanisms and techniques described herein provide a language interoperability system that allows programs supported by the .NET framework and other programming languages (e.g., Python, JavaScript), to utilize code analysis tools …” See also, e.g., 4:19-5:20, describing a variety of code analysis results and code analysis tools that can be utilized) for the purpose of using certain tools to analyze the quality of Python code (Deng, ibid.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for evaluating code for production readiness as taught by Sharma and Raju in view of Dixon, Sturtevant, Goetsch and Kimball to provide that the set of code is Python code process because the disclosure of Deng shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for evaluating code quality to provide that the set of code is Python code for the purpose of using certain tools to analyze the quality of Python code (Deng, Id.).

Claim 12 is rejected for the reasons given in the rejection of claim 2 above.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma and Raju in view of Dixon, Sturtevant, Goetsch and Kimball, and in further view of Jayasawal et al., U.S. 2019/0332524 A1 (hereinafter referred to as “Jayasawal”).

Regarding claim 9, the rejection of claim 1 is incorporated, but Sharma and Raju in view of Dixon, Sturtevant, Goetsch and Kimball do not more particularly teach that the Testing Metrics process executes a set of automated test that ensure at least a portion of the set of code behaves as expected. However, Jayasawal does teach: wherein the Testing Metrics process executes a set of automates tests that ensure at least a portion of the set of code behaves as expected (Jayasawal, e.g. ¶43, “retrieving test result data for one or more unit tests covering one or more code files of the set of code files … plurality of unit tests 36 may be automatically run in the background by the live unit testing module 37 …” See also, e.g., ¶47, “the test result data and the code coverage data are utilized for determining technical debt data …”) for the purpose of evaluating the amount of technical debt in a project, as a measure of codebase quality, based on test results and test coverage, using automated testing (Jayasawal, ibid.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for evaluating code for production readiness as taught by Sharma and Raju in view of Dixon, Sturtevant, Goetsch and Kimball to provide that the Testing Metrics process executes a set of automated test that ensure at least a portion of the set of code behaves as expected because the disclosure of Jayasawal shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for evaluating code quality to provide that the Testing Metrics process executes a set of automated test that ensure at least a portion of the set of code behaves as expected for the purpose of evaluating the amount of technical debt in a project, as a measure of codebase quality, based on test results and test coverage, using automated testing (Jayasawal, Id.).

Claim 19 is rejected for the reasons given in the rejection of claim 9 above.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma and Raju in view of Dixon, Sturtevant, Goetsch and Kimball, and in further view of Kakkad et al., U.S. 2018/0275989 A1 (hereinafter referred to as “Kakkad”).

Regarding claim 10, the rejection of claim 1 is incorporated, but Sharma and Raju in view of Dixon, Sturtevant, Goetsch and Kimball do not more particularly teach that the Security Metrics process identifies vulnerabilities and insecure code instances in at least a portion of the set of code. However, Kakkad does teach: wherein the Security Metrics process identifies vulnerabilities and insecure code instances in at least a portion of the set of code (Kakkad, e.g., ¶17, “code analysis platform 120 may generate, and provide for display via client device 110, other information relating to the project assessment … code analysis platform 120 may generate a security vulnerabilities report. In this case, code analysis platform 120 may identify portions of code that are associated with a security vulnerability … may identify security standards not satisfied by the program code …”) for the purpose of analyzing a codebase for the presence of security vulnerabilities or failures of code to comply with security standards (Kakkad, ibid.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for evaluating code for production readiness as taught by Sharma and Raju in view of Dixon, Sturtevant, Goetsch and Kimball to provide that the Security Metrics process identifies vulnerabilities and insecure code instances in at least a portion of the set of code because the disclosure of Kakkad shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for evaluating code quality to provide that the Security Metrics process identifies vulnerabilities and insecure code instances in at least a portion of the set of code for the purpose of analyzing a codebase for the presence of security vulnerabilities or failures of code to comply with security standards (Kakkad, Id.).

Claim 20 is rejected for the reasons given in the rejection of claim 10 above.

Response to Arguments
In the Remarks, Applicants Argue: (1) Bodin does not teach or suggest at least the amended elements of claim 1 (Resp. at 10-11). (2) As Sharma does not disclose or render obvious “generating, via the interactive user interface, a standardized output … comprising identification of one or more dimensions of the set of code for improvement, and one or more code suggestions and recommended changes for each of the identified provisions,” Sharma cannot reasonably be relied upon to disclose or render obvious the amended limitations (id. at 11).
	(3) Raju illustrates in at least step 512 in FIG. 5 that the electronic marketplace administrator may authorize the code having the discrepancy to be deployed without changes to the code, and therefore discloses selecting a target code quality, comparing received code with the target quality to determine whether modification is necessary, and either requiring modifications or accepting the lower quality code (id. at 12). Further, Raju discloses that operational quality is determined after deployment, and therefore the recommended changes prior to deployment in Raju appear to be directed to non-operational quality (id.).
	(4) For at least the reasons provided above, the previously cited references fail to disclose or render obvious the independent claims as currently presented, and these claims are therefore in condition for allowance (id. at 12-13). The dependent claims are allowable at least based on their dependence from these claims (id. at 13).

Examiner’s Response: Regarding arguments (1) and (2), Examiner no longer relies on Bodin, and does not and has not previously relied upon Sharma to teach the identified claim limitations addressed in this portion of the argument.
	Regarding Raju in argument (3), that in a separate embodiment an approval of source code of a sub-threshold quality does not render other disclosures inapplicable. Further, even in FIG. 5, immediately prior to the decision to authorize code at current development quality, element 510 displays the results of the current code quality analysis and recommendations to improve the quality level, consistent with the more detailed description of these processes as cited above in the rejections of claims 1 and 11. Accordingly, Examiner is not persuaded of Raju’s deficiency as identified by Applicants.
	Regarding argument (4), and in view of the amendments, Examiner newly cites to portions of Raju, and newly cites to Goetsch and Kimball, and maintains the rejections under the new grounds as set forth in full above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In particular:
Chen et al., U.S. 2019/0272171 A1, teaches systems and methods for performing analysis of a code base under development, and via an IDE interface, can provide insights into the code (i.e., an issue, a recommended solution, and a confidence in the insight) that the developer may automatically accept;
Fanning et al., U.S. 8,627,287 B2, teaches systems and methods for prioritizing quality improvements to source code, including performing source code analysis to assign a complexity and coverage measure to code segments, and prioritizing improvements based on this information and a quality assessment, wherein a visualization of the quality, complexity and coverage may be provided including insights into specific source code files;
Gupta, Suresh Chandra, U.S. 9,268,672 B1, teaches systems and methods for generating a test plan, automatically executing at least part of the test plan, and generating a test report that includes a list of test case failures, including the reasons for the failures, and recommendations of potential solutions (including source code) to address the failures;
Hawrylo et al., U.S. 2019/0129701 A1, teaches systems and methods for automating releases and deployment of a software application along a pipeline, wherein a variety of metrics relating to a software release are collected, and a scorecard module may be presented to a user summarizing a variety of release status information, wherein issue information including cause and potential solutions can be provided to the user; and
Nickolov et al., U.S. 2017/0034023 A1, teaches systems and methods for evaluating the components of a distributed system, recommending potential upgrades to the components, and providing a variety of visualizations showing a user predicted improvements based on the upgrades.
Examiner has identified particular references contained in the prior art of record within the body of this action for the convenience of Applicant.  Although the citations made are representative of the teachings in the art and are applied to the specific limitations within the enumerated claims, the teaching of the cited art as a whole is not limited to the cited passages.  Other passages and figures may apply.  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art and/or disclosed by Examiner.
Examiner respectfully requests that, in response to this Office Action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist Examiner in prosecuting the application.
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  See 37 C.F.R. 1.111(c).
Examiner interviews are available via telephone and video conferencing using a USPTO-supplied web-based collaboration tool. Applicant is encouraged to submit an Automated Interview Request (AIR) which may be done via https://www.uspto.gov/patent/uspto-automated-interview-request-air-form, or may contact Examiner directly via the methods below.
Any inquiry concerning this communication or earlier communication from Examiner should be directed to Andrew M. Lyons, whose telephone number is (571) 270-3529, and whose fax number is (571) 270-4529.  The examiner can normally be reached Monday to Friday from 10:00 AM to 6:00 PM EST.            If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Wei Zhen, can be reached at (571) 272-3708.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in USA or Canada) or (571) 272-1000.
/Andrew M. Lyons/Examiner, Art Unit 2191                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Specification also provides a set of more specific algorithmic complexity notations, including Big O/Big Theta/Big Omega time complexity et al. (see Spec. at ¶¶33, 56-60). At least Pishe et al., U.S. 2019/0310974 A1 discloses “algorithmic complexity of an algorithm refers to an average or worst time runtime complexity of an algorithm … Algorithmic complexities are often denoted in ‘Big O notation’ …” (see ¶¶66-71).